DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive.
The Applicant asserts on pages 6-9 of the Response:
“To supply these missing elements, the Ichioka reference is introduced. It is contended that paragraph [0041] of Ichioka teaches that the size of a zoom box for a nuchal fold image is automatically set by the ultrasound system based on gestational age of the fetus. Ichioka is trying to extract a three-dimensional image of a fetal head from a scan of the mother and fetus. In order to do this, Ichioka's system includes an ROI width determining device 61 which determines the size of a region of interest, such as a region of a scan which contains the fetal head. The determination is made based upon the tomographic image data and one of either unborn baby development information or unborn baby age information. Based upon the first factor together with either the second factor, the head of the unborn baby is delineated in the tomographic image. Fig. 5A of Ichioka shows an example of a tomographic image 24 of a mother and unborn baby, with the head of the unborn baby indicated in area 25. See paragraph [0055]. 
This procedure, however, is that for delineating a desired feature in a scan, in particular, the head of the unborn baby. Ichioka's zoom or enlargement function is described later in the publication in paragraphs [0062]-[0065]. Here, it is explained that the device 61 utilizes a "ratio" which is set by the operator. When no image enlargement or reduction is desired the ratio is set at 100%, the "standard" size. By varying the ratio above or below 100%, image enlargement or reduction is accomplished. The other ratios mentioned include 90%, 110%, 120%, and 130%. See 
In response, the Examiner respectfully asserts that element 101 of Hamada is interpreted as the zoom box as previously cited which is a box delineating the nuchal translucency region similar to the zoom box shown as element 101 in Fig. 7 of the current application.  The portion of the image within the zoombox of Fig. 7 of the current application does not appear to be zoomed therefore it is delineating a region.  Therefore as Hamada teaches a delineated region for enlargement including the nuchal translucency region and Ichioka discloses a delineated ROI where the size of the ROI can be determined based on the unborn babies age the combination of references can be used to teach a size of the zoom box is automatically set by the system based on a gestational age of the fetus. Therefore the 35 U.S.C. §103 to Claim 1 will be maintained.
The Applicant asserts on page 9 of the Response:
“Dependent Claim 9 calls for repositioning a zoom box over the fetal image in response to a change in fetal position. While Sharony describes tracking fetal movement and measuring changes in pixels taken from a zoom of a region of interest, Sharony fails to describe or suggest 
In response, the Examiner respectfully asserts as cited below in the Claim 9 rejection Sharony discloses in Para. [0005] “the pixels are taken from a representative area of the ultrasonic image, either the whole image or a “zoom” of a particular region of interest, such as the diaphragm”.  Additionally, Hamada teaches the zoom box which is interpreted as a region of interest to be zoomed, Sharony discloses a region of interest being tracked and Hamada discloses the zoom box being zoomed therefore the combination teaches the limitation.  Therefore the 35 U.S.C. §103 to Claim 9 will be maintained.
The Applicant asserts on page 9 of the Response:
Claim 10, like Claim 1, recites the use of a zoom box with a magnification factor and a size that is automatically set based on a gestational age of the fetus. The only use of gestational age in Hamada is to check whether the fetus is of an age appropriate for a nuchal translucency assessment. If not, the sonographer is alerted that the measurement may be questionable. Sharony is unconcerned with nuchal translucency measurement and Ichioka specifies that a zoom or enlargement ratio is set arbitrarily by the system operator. See the discussion of Claim 1 above. Accordingly it is respectfully submitted that Claim 10 and its dependent Claims 13 and 14 are patentable over the three cited references.
In response, the Examiner respectfully asserts that the arguments are not persuasive for the same reasons stated above in the discussion of claim 1. Therefore the 35 U.S.C. §103 to claim 10 as well as claims 13 and 14 will be maintained.
The Applicant asserts on pages 9-10 of the Response:
Claim 17 calls for the magnification factor of the zoom box to be calculated based on gestational age. Hamada calculates his "enlargement rate" based on the fit of the NT image region in a dorsal body surface excluded image region. See paragraph [0054] of Hamada. Gestational age is not involved. Sharony is unconcerned with nuchal translucency measurement, 
In response, the Examiner respectfully asserts Hamada discloses magnification rate based on a size of the dorsal body surface.  The size of a fetus is statistically related to the gestational age as taught by Ichioka.  Therefore, the combination of references discloses the magnification factor of the zoom box being calculated based on gestational age. Therefore the 35 U.S.C. §103 to Claim 17 will be maintained.
The Applicant asserts on page 10 of the Response:
Claims 3, 12, and 19 were rejected under 35 U.S.C. §103 as being unpatentable over Hamada et al. in view of Sharony, Ichioka, and further in view of US Pub. No. 2008/0240532 (Carneiro et al.) Claim 3 states that the size of the zoom box is further based on a crown rump length of the fetus. For the rejection of Claim 3 it is said that Carneiro discloses that the size of a zoom box is based on a crown rump length of the fetus, with reference to paragraphs [0009], [0010], [0017], [0054], [0056], and [0061]. However, there is no disclosure of the claimed feature in these paragraphs. Paragraphs [0009] and [0010] describe measuring fetal anatomy and the latter four paragraphs describe the use of probabilistic classifiers to recognize a feature of interest in an image such as crown rump length. Taken together, these paragraphs tell one skilled in the art that probabilistic classifiers can identify the image region of the crown rump length in a fetal image, and measure it. The words "zoom box" appear nowhere in Carneiro. There is no suggestion in Carneiro of basing the size of a zoom box on a crown rump length of a fetus. Claim 12 is to similar effect, depending from Claim 10. Claim 19 is patentable over the references by reason of its dependency from Claim 3. Accordingly it is respectfully submitted that Claims 3, 12 and 19 are patentable over the four cited references. 
In response, the Examiner respectfully asserts cited below Hamada discloses the zoom box and the zoom box is interpreted as a region of interest and Carniero discloses the region of interest can be a crown rump length.  The scale/size of the region of interest is determined by a parameter vector additionally for clarification Carniero discloses in Para [0061] that “the ROI classifier can detect the 
The Applicant asserts on pages 10-11 of the Response:
Claim 6 was rejected under 35 U.S.C. §103 as being unpatentable over Hamada et al. in view of Sharony and Ichioka, and further in view of Chung et al., J. Korean Med. Sci. 2004, "The Distribution of Fetal Nuchal Translucency Thickness in Normal Korean Fetuses," at pp 32-36. Chung was said to disclose the estimation of gestational age based on fetal characteristics. However, Chung fails to provide the elements missing from the combination of Hamada, Sharony and Ichioka with regard to Claim 1, namely, that the size of the zoom box is automatically set by the ultrasound system based on gestational age of the fetus. Chung is silent as to zoom boxes. Since Claim 6 depends from Claim 1, it is respectfully submitted that it is patentable over Hamada, Sharony, Ichioka and Chung by reason of its dependency. 
In response, the Examiner respectfully asserts that as discussed above Hamada, Sharony and Ichioka combined teach that the size of the zoom box is automatically set by the ultrasound system based on gestational age of the fetus. Chung was used to teach that the estimation of gestational age based on fetal characteristics as Chung discloses the gestational age being related to the crown-rump length. Therefore the 35 U.S.C. §103 to Claim 6 will be maintained.
The Applicant asserts on page 11 of the Response:
Claims 15 and 20 were rejected under 35 U.S.C. §103 as being unpatentable over Hamada et al. in view of Sharony, Ichioka, and further in view of US Pub. No. 2012/0087564 (Tsujita et al.) Tsujita is concerned with producing 3D tomographic images in which tissue of interest has its visibility enhanced. It has nothing to do with nuchal translucency assessment, . 
In response, the Examiner respectfully, it is noted that the features upon which applicant relies (i.e. nuchal translucency assessment, zoom boxes, magnification, or gestational age use) are not recited in rejected claims 15 and 20. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Tsujita is analogous art considering it discloses fetal ultrasound images.  Therefore the 35 U.S.C. §103 to Claims 15 and 20 will be maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7-10, 13-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 20120296212 A1) and further in view of in view of Sharony (US 20050124878 A1) and Ichioka et al. (US 20060184031 A1).
Regarding Claim 1, Hamada et al. hereinafter Hamada discloses an ultrasonic diagnostic imaging system (abstract) for performing a nuchal translucency measurement (Fig.4 – 17c), the system comprising instructions thereon, which when executed, cause the system to:

    PNG
    media_image1.png
    459
    663
    media_image1.png
    Greyscale

acquire, using an ultrasound probe, ultrasound image data (Para [0023] – “The main apparatus 10 generates an ultrasonic image based on the reflection wave signals received by the ultrasonic probe 1.”, Para [0025] – “The receiving unit 12 generates reflection wave data by performing various processes to the reflection wave signals received by the ultrasonic probe 1”);
produce fetal ultrasound images from the ultrasound image data, the fetal ultrasound images comprising at least a portion of a fetus (abstract, Fig.3);

    PNG
    media_image2.png
    653
    499
    media_image2.png
    Greyscale

position a zoom box over a nuchal fold of the fetus (Fig. 10 reproduced below - 101), wherein the zoom box delineates an image for enlargement based on a magnification factor (Fig. 10 shows the zoom box being enlarged in an enlarged image (98), Para [0054] – “The display controlling unit 17 e calculates an enlargement rate at which the NT image region fits in the dorsal body surface excluded image region detected by the detecting unit 17 b, and enlarges the NT image region at the enlargement rate thus calculated.”) and

    PNG
    media_image3.png
    301
    368
    media_image3.png
    Greyscale

analyze the nuchal fold in one or more of the fetal ultrasound images to perform a nuchal translucency measurement (Fig. 7 – S109-S113).

    PNG
    media_image4.png
    660
    484
    media_image4.png
    Greyscale

display successive fetal ultrasound image frames;
wherein a size of the […] is automatically set by the system based on a gestational age of the fetus
track fetal image data within the […] from frame to frame in the successive frames; and 
However, Sharony discloses display successive fetal ultrasound image frames (Para [0010] – “the images including a multiplicity of pixels, measuring changes in the pixels of a representative portion of the fetal ultrasonic images with respect to time, over a predetermined period of time, the changes in the pixels being associated with a pattern of fetal movements, and monitoring changes in the pattern of the fetal movements with respect to time. The method also preferably includes displaying the changes in the patterns of fetal movements with respect to time.” Therefore, images are taken successively and display successively);
track fetal image data within the […] from frame to frame in the successive frames (Para [0028] – “The pixels 16 that are monitored may be from all or part of the image 14. For example, the practitioner may choose a particular limb and processor 22 may then be commanded to monitor pixel changes only, in the region of that limb. More specifically, processor 22 may constantly track a particular limb or region of a limb. In simplistic terms, “tracking” means that ultrasonic transducer 18 “locks on” to a particular region of interest, for example, the right forearm of the fetus. This means that transducer 18 “sees” or senses the forearm in a viewing window.”, Para [0029] – “The pixel changes of the particular region of interest (in the above example, the right forearm) are then monitored with respect to time, as described hereinabove, the change in the pixels being preferably displayed at display 24”, as cited above Paragraph [0010] successive images are taken over time therefore it is interpreted the region of interest monitored with respect to time is monitored from frame to frame, the zoom box is interpreted as a region of interest to be zoomed, Sharony discloses a region of interest ; 
Sharony is an analogous arts considering it is in the field of fetal ultrasound diagnosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada to incorporate the movement tracking between successive images of Sharony to achieve the same results. One would have motivation to combine because it allows for the particular region of interest to generally continuously be in the viewing window. (Sharony - Para [0012]).
As cited above Hamada teaches the zoom box conversely Hamada and Sharony do not teach wherein a size of the […] is automatically set by the system based on a gestational age of the fetus
However Ichioka et al. hereinafter Ichioka discloses wherein a size of the […] is automatically set by the system based on a gestational age of the fetus (Para [0041] – “The ROI width determining device 61 determines a size of the region of interest (ROI) on the tomographic image (scanning plane 23) based on the tomographic image data (two-dimensional information) generated by the signal processing device 4 and one of unborn baby development information or unborn baby age information”, as stated above Hamada discloses the zoom box which is claimed as a box that “delineates an image for enlargement” and under BRI the zoom box is interpreted as a region of interest to be zoomed therefore Hamada and Ichioka can be combined to teach the size of the zoom box be automatically set by the system based on gestational age).
The disclosure of Ichioka is considered an analogous art considering it is in the field of fetal ultrasound diagnosis.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada to incorporate the size of the ROI based on gestational age of Ichioka to achieve the same results. One would have motivation to combine because “up to now, 
	Regarding Claim 5, Hamada, Sharony, and Ichioka disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Hamada does not teach gestational age is based on patient data manually input into the ultrasound system.
However Ichioka discloses gestational age is based on patient data manually input into the ultrasound system (Para [0049] – “The patient data processing device 11 calculates an unborn baby age based on patient information of a mother which is inputted from the operation device 7 and outputs the calculated unborn baby age information to each of the display device 5 and the control device 6”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada to incorporate the size of the ROI based on gestational age of Ichioka to achieve the same results. One would have motivation to combine because “up to now, the size of the region of interest (ROI), the oscillation angle, and the oscillation rate are determined by the operator on experience or intuition” (Ichioka - Para [0090]).
	Regarding Claim 7, Hamada, Sharony, and Ichioka disclose all the elements of the claimed invention as cited in Claim 1.
	Conversely Hamada does not teach the instructions further cause the system to track fetal motion in a uterus.
	However, Sharony discloses the instructions further cause the system to track fetal motion in a uterus (Para [0028] – “processor 22 may constantly track a particular limb or region of a limb. In simplistic terms, “tracking” means that ultrasonic transducer 18 “locks on” to a particular region of interest, for example, the right forearm of the fetus. This means that transducer 18 “sees” or senses the forearm in a viewing window. As long as the forearm appears in this viewing window, transducer 18 is .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada to incorporate the movement tracking of Sharony to achieve the same results. One would have motivation to combine because it allows for the particular region of interest to generally continuously be in the viewing window. (Sharony - Para [0012]).
Regarding Claim 8, Hamada, Sharony, and Ichioka disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Hamada does not teach the instructions further cause the system to track changes in a position of the fetus from frame to frame.
However, Sharony discloses the instructions further cause the system to track changes in a position of the fetus from frame to frame (Para [0028] – “The pixels 16 that are monitored may be from all or part of the image 14. For example, the practitioner may choose a particular limb and processor 22 may then be commanded to monitor pixel changes only, in the region of that limb. More specifically, processor 22 may constantly track a particular limb or region of a limb. In simplistic terms, “tracking” means that ultrasonic transducer 18 “locks on” to a particular region of interest, for example, the right forearm of the fetus. This means that transducer 18 “sees” or senses the forearm in a viewing window.”, Para [0029] – “The pixel changes of the particular region of interest (in the above example, the right forearm) are then monitored with respect to time, as described hereinabove, the change in the pixels being preferably displayed at display 24”, as cited above Paragraph [0010] discloses successive images taken over time therefore it is interpreted the region of interest of the fetus monitored with respect to time is monitored from frame to frame).

Regarding Claim 9, Hamada, Sharony, and Ichioka disclose all the elements of the claimed invention as cited in Claims 1 and 8.
As cited above in claim 1 Hamada teaches the zoom box conversely Hamada does not teach the instructions further cause the system to reposition the […] over the fetal image in response to a change in fetal position.
However, Sharony discloses the instructions further cause the system to reposition the […] over the fetal image in response to a change in fetal position (Para [0005] – “The pixels are taken from a representative area of the ultrasonic image, either the whole image or a “zoom” of a particular region of interest, such as the diaphragm.” Therefore, the region of interest is interpreted as the zoom box, Para [0028] – “The pixels 16 that are monitored may be from all or part of the image 14. For example, the practitioner may choose a particular limb and processor 22 may then be commanded to monitor pixel changes only, in the region of that limb. More specifically, processor 22 may constantly track a particular limb or region of a limb. In simplistic terms, “tracking” means that ultrasonic transducer 18 “locks on” to a particular region of interest, for example, the right forearm of the fetus. This means that transducer 18 “sees” or senses the forearm in a viewing window.”, Para [0029] – “The pixel changes of the particular region of interest (in the above example, the right forearm) are then monitored with respect to time, as described hereinabove, the change in the pixels being preferably displayed at display 24”, as cited above Paragraph [0010] discloses successive images taken over time therefore it is interpreted the region of interest of the fetus monitored with respect to time is monitored from frame to frame, the zoom box is interpreted as a region of interest to be zoomed, Sharony discloses a region of .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada to incorporate the movement tracking of Sharony to achieve the same results. One would have motivation to combine because it allows for the particular region of interest to generally continuously be in the viewing window. (Sharony - Para [0012]).
Regarding Claim 10, Hamada discloses a method of performing a nuchal translucency exam (Fig. 7) comprising
acquiring an image of a fetus including a nuchal translucency region of interest; (Para [0023] – “The main apparatus 10 generates an ultrasonic image based on the reflection wave signals received by the ultrasonic probe 1.”, Fig.3 reproduced above);
positioning a zoom box over the region of interest (Fig. 10 – 101 reproduced above), wherein the zoom box delineates an image for enlargement based on a magnification factor (Fig. 10 reproduced above, Para [0054] – “The display controlling unit 17 e calculates an enlargement rate at which the NT image region fits in the dorsal body surface excluded image region detected by the detecting unit 17 b, and enlarges the NT image region at the enlargement rate thus calculated.”) 
and making a nuchal translucency measurement. (Fig. 7 – S109-S113, reproduced above).
As cited above Hamada teaches the zoom box conversely Hamada does not teach wherein a size of the […] is automatically set by the system based on a gestational age of the fetus
automatically tracking fetal motion within the […] in real time; and
However, Sharony discloses automatically tracking fetal motion within the […] in real time (Para [0005] — “The pixels are taken from a representative area of the ultrasonic image, either the whole image or a “zoom” of a particular region of interest, such as the diaphragm.” Therefore, the region of interest is interpreted as the zoom box, Para [0028] — “The pixels 16 that are monitored may be from ; 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada to incorporate the movement tracking between successive images of Sharony to achieve the same results. One would have motivation to combine because it allows for the particular region of interest to generally continuously be in the viewing window. (Sharony - Para [0012]).
As cited above Hamada teaches the zoom box conversely Hamada and Sharony do not teach wherein a size of the […] is automatically set by the system based on a gestational age of the fetus
However Ichioka et al. hereinafter Ichioka discloses wherein a size of the […] is automatically set by the system based on a gestational age of the fetus (Para [0041] – “The ROI width determining device 61 determines a size of the region of interest (ROI) on the tomographic image (scanning plane 23) based on the tomographic image data (two-dimensional information) generated by the signal processing device 4 and one of unborn baby development information or unborn baby age information”, as stated 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada to incorporate the size of the ROI based on gestational age of Ichioka to achieve the same results. One would have motivation to combine because “up to now, the size of the region of interest (ROI), the oscillation angle, and the oscillation rate are determined by the operator on experience or intuition” (Ichioka - Para [0090]).
Regarding Claim 13, Hamada, Sharony, and Ichioka disclose all the elements of the claimed invention as cited in Claim 10.
Conversely Hamada does not teach automatically tracking fetal motion further comprises determining a change in fetal position between temporally different image frames.
However, Sharony discloses automatically tracking fetal motion further comprises determining a change in fetal position between temporally different image frames (Para [0028] – “The pixels 16 that are monitored may be from all or part of the image 14. For example, the practitioner may choose a particular limb and processor 22 may then be commanded to monitor pixel changes only, in the region of that limb. More specifically, processor 22 may constantly track a particular limb or region of a limb. In simplistic terms, “tracking” means that ultrasonic transducer 18 “locks on” to a particular region of interest, for example, the right forearm of the fetus. This means that transducer 18 “sees” or senses the forearm in a viewing window.”, Para [0029] – “The pixel changes of the particular region of interest (in the above example, the right forearm) are then monitored with respect to time, as described hereinabove, the change in the pixels being preferably displayed at display 24”, as cited above Paragraph [0010] discloses successive images taken over time therefore it is interpreted the region of .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada to incorporate the movement tracking of Sharony to achieve the same results. One would have motivation to combine because it allows for the particular region of interest to generally continuously be in the viewing window. (Sharony - Para [0012]).
Regarding Claim 14, Hamada, Sharony, and Ichioka disclose all the elements of the claimed invention as cited in Claims 10 and 13.
Conversely Hamada does not teach automatically tracking fetal motion further comprises repositioning the zoom box over the fetal image in response to a change in fetal position.
However, Sharony discloses automatically tracking fetal motion further comprises repositioning the zoom box over the fetal image in response to a change in fetal position (Para [0005] – “The pixels are taken from a representative area of the ultrasonic image, either the whole image or a “zoom” of a particular region of interest, such as the diaphragm.” Therefore, the region of interest is interpreted as the zoom box, Para [0028] – “The pixels 16 that are monitored may be from all or part of the image 14. For example, the practitioner may choose a particular limb and processor 22 may then be commanded to monitor pixel changes only, in the region of that limb. More specifically, processor 22 may constantly track a particular limb or region of a limb. In simplistic terms, “tracking” means that ultrasonic transducer 18 “locks on” to a particular region of interest, for example, the right forearm of the fetus. This means that transducer 18 “sees” or senses the forearm in a viewing window.”, Para [0029] – “The pixel changes of the particular region of interest (in the above example, the right forearm) are then monitored with respect to time, as described hereinabove, the change in the pixels being preferably displayed at display 24”, as cited above Paragraph [0010] discloses successive images taken over time .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada to incorporate the movement tracking of Sharony to achieve the same results. One would have motivation to combine because it allows for the particular region of interest to generally continuously be in the viewing window. (Sharony - Para [0012]).
Regarding Claim 16, Hamada, Sharony, and Ichioka disclose all the elements of the claimed invention as cited in Claim 1.
Hamada further discloses the instructions further cause the system to automatically calculate the magnification factor for the image within the zoom box (Fig.10 reproduced above, Para [0054] – “The display controlling unit 17 e calculates an enlargement rate at which the NT image region fits in the dorsal body surface excluded image region detected by the detecting unit 17 b, and enlarges the NT image region at the enlargement rate thus calculated.”).
Regarding Claim 17, Hamada, Sharony, and Ichioka disclose all the elements of the claimed invention as cited in Claims 1 and 16.
Hamada further teaches the magnification factor being automatically calculated based on the […] of the fetus (Para [0054] – “The display controlling unit 17 e calculates an enlargement rate at which the NT image region fits in the dorsal body surface excluded image region detected by the detecting unit 17 b, and enlarges the NT image region at the enlargement rate thus calculated”, therefore the enlargement rate [magnification factor] is calculated based on the size of the dorsal body surface as a smaller dorsal body surface would have a larger dorsal body surface excluded region).
Conversely Hamada does not teach the relationship between the size of the dorsal body surface and the gestational age.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada to incorporate the statistical relationship of Ichioka to achieve the same results. One would have motivation to combine because “up to now, the size of the region of interest (ROI), the oscillation angle, and the oscillation rate are determined by the operator on experience or intuition” (Ichioka - Para [0090]).
Regarding Claim 18, Hamada, Sharony, and Ichioka disclose all the elements of the claimed invention as cited in Claims 1 and 16.
Hamada further teaches the size of the zoom box and the magnification factor are set such that the zoom box shows only an upper thorax and head region of the fetus (Fig.6 - the ROI and the enhanced ROI are showing only an upper thorax and head region of the fetus).

    PNG
    media_image5.png
    331
    445
    media_image5.png
    Greyscale

Claims 3, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 20120296212 A1) in view of in view of Sharony (US 20050124878 A1), Ichioka et al. (US 20060184031 A1) as applied to claims 1, 3, and 10 above, and further in view of Carneiro et al. (US 20080240532 A1).
Regarding Claim 3, Hamada, Sharony, and Ichioka disclose all the elements of the claimed invention as cited in Claim 1.
As cited above Hamada discloses the zoom box conversely Hamada does not teach the size of the […] is further based on a crown rump length of the fetus.
However Carneiro et al. hereinafter Carneiro discloses the size of the […] is further based on a crown rump length of the fetus (Para [0009] discloses a region of interest which is automatically defined using coarse classification of a targeted anatomical feature of interest, Para [0010] discloses the size and orientation of the ROI box, for clarification Para [0061] discloses “the ROI classifier can detect the position and scale of the object”, Paragraph [0044] discloses the region of interest being rectangular, Para [0017] discloses that the Crown-Rump length is an anatomical feature of interest that may be classified as a region of interest, additionally Fig. 6 reproduced below shows the variables used to determine the size/scale (σx, σy) of the ROI box and Para [0056] discloses “For the line measurements, .

    PNG
    media_image6.png
    251
    481
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    369
    615
    media_image7.png
    Greyscale

Carneiro is an analogous art considering it is in the field of fetal ultrasound.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada to incorporate the size of the zoom box corresponding to the crown-rump length of Carneiro to achieve the same results. One would have motivation to combine to provide the determination of both the gestational age (GA) of the fetus, i.e., the length of pregnancy in weeks and days, and also provide a diagnostic for the health status of the fetus. (Carneiro - Para [0004]).
Regarding Claim 12, Hamada, Sharony, and Ichioka disclose all the elements of the claimed invention as cited in Claim 10.
As cited above Hamada discloses the zoom box conversely Hamada does not teach the […] size is based on a crown rump length of the fetus.
However Carneiro et al. hereinafter Carneiro discloses the […] size is based on a crown rump length of the fetus (Para [0009] discloses a region of interest which is automatically defined using coarse .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada to incorporate the size of the zoom box corresponding to the crown-rump length of Carneiro to achieve the same results. One would have motivation to combine to provide the determination of both the gestational age (GA) of the fetus, i.e., the length of pregnancy in weeks and days, and also provide a diagnostic for the health status of the fetus. (Carneiro - Para [0004]).
Regarding Claim 19, Hamada, Sharony, and Ichioka disclose all the elements of the claimed invention as cited in Claims 1 and 3.
Hamada further teaches the size of the zoom box is set to between 80% and 100% (Fig. 6 reproduced above, Para [0049] - the whole length of the nuchal translucency feature #72 along with the 
Conversely Hamada does not teach the size of the zoom box is set to between 80% and 100% the size of the crown rump length of the fetus.
	However Carneiro is preforming the same process but with the crown rump of the fetus (Para [0009], [0010], [0017] – the Crown-Rump length is classified into a region of interest therefore the region of interest would be between 80% and 100% of the crown rump length) therefore the combination of the zoom box of Hamada and the region of interest set between 80% and 100% of the crown-rump length of Carniero would teach the size of the zoom box is set to between 80% and 100% the size of the crown rump length of the fetus.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada to incorporate the size of the zoom box corresponding to the crown-rump length of Carneiro to achieve the same results. One would have motivation to combine to provide the determination of both the gestational age (GA) of the fetus, i.e., the length of pregnancy in weeks and days, and also provide a diagnostic for the health status of the fetus. (Carneiro - Para [0004]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 20120296212 A1) in view of in view of Sharony (US 20050124878 A1) and Ichioka et al. (US 20060184031 A1) as applied to claim 1 above, and further in view of Chung et al. NPL 2004 (“The Distribution of Fetal Nuchal Translucency Thickness in Normal Korean Fetuses”).
Regarding Claim 6, Hamada, Sharony, and Ichioka disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Hamada does not teach gestational age is based on fetal anatomy characteristics.
gestational age is based on fetal anatomy characteristics (page 32 col. 2 last paragraph – “The gestational age was calculated from the first day of the last menstrual period and was confirmed by crown-rump length measurement (13)”, therefore the gestational age is based on the crown-rump length of the fetus).
Chung is an analogous art considering it is in the field of Nuchal Translucency measurement.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada to incorporate the relationship between gestational age and a fetal anatomy characteristic of Chung to achieve the same results. One would have motivation to combine because “the present study includes a very large number of pregnant women for analysis and thus offers normative data of the fetal NT thickness” (Chung - Pg. 34 Col. 2 Para.2).
Claims 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (US 20120296212 A1) in view of in view of Sharony (US 20050124878 A1), Ichioka et al. (US 20060184031 A1) as applied to claims 14 and 9 above, and further in view of Tsujita et al. (US 20120087564 A1).
Regarding Claim 15, Hamada, Sharony, and Ichioka disclose all the elements of the claimed invention as cited in Claims 10, 13 and 14.
Conversely Hamada does not teach automatically tracking fetal motion further comprises calculating a change in fetal position from one temporal image frame to another by 2D correlation of image data from frame to frame.
However, Tsujita discloses automatically tracking fetal motion further comprises calculating a change in fetal position from one temporal image frame to another by 2D correlation of image data from frame to frame (Para [0104] discloses 2-D correlation for tracking anatomy between images where previous frames are searched therefore because its tracking movement of body tissue it is interpreted the images are image frames are temporal, Para [0026] discloses fetal anatomy analysis).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada to incorporate the 2-D image correlation of Tsujita to achieve the same results. One would have motivation to combine to calculate the displacement or movement of a block in a region of interest of a body tissue (Tsujita - Para [0104]).
	Regarding Claim 20, Hamada, Sharony, and Ichioka disclose all the elements of the claimed invention as cited in Claims 1, 8 and 9.
Conversely Hamada does not teach the instructions further cause the system to calculate a change in fetal position from one image frame to another by 2D correlation of image data from frame to frame.
However, Tsujita discloses the instructions further cause the system to calculate a change in fetal position from one image frame to another by 2D correlation of image data from frame to frame (Para [0104] discloses 2-D correlation for tracking anatomy between images where previous frames are searched therefore because its tracking movement of body tissue it is interpreted the images are image frames are temporal, Para [0026] discloses fetal anatomy analysis).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hamada to incorporate the 2-D image correlation of Tsujita to achieve the same results. One would have motivation to combine to calculate the displacement or movement of a block in a region of interest of a body tissue (Tsujita - Para [0104]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JASON M IP/Primary Examiner, Art Unit 3793